Mr. Justice Green
delivered the opinion of the court,
Two persons, describing themselves as citizens of the city of Erie, in the county of Erie, in this state, presented their petition to the Court of Common Pleas of Erie county for ••a writ of quo warranto against the respondent as mayor of the city of Erie, to inquire by what authority he holds and exercises that office. Healey, one of the relators, subsequently presented a petition asking ieave to withdraw from the proceeding, and Butterfield, the remaining relator, filed an amended petition setting forth that he was a police officer of the city of Erie and Jhad been dismissed from his office by the respondent. It appears from Healey’s petition to withdraw that he also was a police officer who had been dismissed; that he had no desire to join in the proceeding, and only consented to do so in consequence of the importunity of Butterfield, and upon the promise of the latter that he should incur no cost, trouble or expense by joining with him in the petition. It thus appears that the relators are mere private citizens, having no interest in the office of mayor nor any absolute title to be restored to their positions as police officers, in the event of the ouster of the respondent. A rule to show cause was granted by the court below, which was subsequently discharged at the cost of the relators, who thereupon removed the case to this court by writ of error.
We are clearly of opinion that the action of the court below in refusing the writ of quo warranto and discharging the rule to show cause, was right, and for various reasons. The remedy by quo warranto has been much considered by this court, and the circumstances in which, and the persons by whom, it may be invoked, have been clearly defined. It was long ago held in the case of Commonwealth v. Burrell, 7 Barr 34, that the writ would not lie at the suggestion of an individual against one *613holding the office of judge of the Court of Common Pleas. Chief Justice Gibson, in the course of his very exhaustive opinion, carefully indicated that the clause in the second section of the act of 1836, which authorized the issuing of the writ on the suggestion “ of any person or persons desiring to prosecute the same,” was not intended for the redress of a public wrong. He distinctly held that these quoted words “ were judiciously added to provide, in imitation of the statute of Anne, for cases in which the public interest might not be involved, and in which the attorney-general might not be willing or bound to prosecute.” On p. 39 he said : “ But that there was no design to let a private citizen prosecute for a public wrong is plain from the third section, which commands the attorney-general to file the suggestion and prosecute the writ where an unchartered association shall have usurped the Commonwealth’s franchise by acting as a Corporation. On the usurpation of a municipal or corporate office, as I have said, no franchise or exclusive right of the Commonwealth is invaded ; and the intervention of a private prosecutor was extended to it, but not as a remedy for a public wrong.” This case presented the question of the right of a private prosecutor to invoke the writ as against the incumbent of a public office. In the cases of Commonwealth v. Allegheny Bridge Co., 8 Harr. 185 ; Murphy v. Farmers’ Bank of Schuylkill Co., 8 Harr. 415, and Commonwealth v. R. R. Co., 8 Harr. 518, the right of a private relator was denied, to demand the forfeiture of the franchises of a corporation. It was emphatically held that no mere private person, unless he had a private grievance to redress, could he heard on a writ of quo warranto, and in no circumstances could he be allowed to claim a forfeiture of the charter. On p. 190, Lowrie, J., said : “ We do not hear a private relator in this court'claiming to forfeit a charter, and he has no right to such action in any court where he stands as a mere informer without interest.”
On p. 518, Lewis, J., said: “It has been decided in the Commonwealth ex rel. Murphy v. Farmer’s Bank of Schuylkill County (see ante, 415), that a stranger who has no interest in a corporation except that which is common to every citizen, cannot demand a judgment of ouster in a writ of quo warranto. The words ‘ any person desiring to prosecute the same,’ are in that opinion construed to mean, any person having an interest to be affected, or suffering a wrong to be redressed.” . . . . “No mere stranger should be permitted to demand the forfeiture of a charter granted by the Commonwealth when the state herself does not demand it.” In the case of Murphy v. The Bank, supra, it was held that, “ In questions involving merely the administration of corporate functions, or duties which touch only individual rights, such as the election of officers, admission *614of a corporate officer or member and the like, the writ may issue at the suit of the attorney-general, or any person or persons desiring to prosecute the same.” It will be observed that the right of a private relator to question the election of officers, or the admission of a corporate officer, is restricted by this language, even in the case of corporations, to those instances in which individual rights are touched.
The next and more advanced step taken in the construction of the Act of 1836, was in the case of Commonwealth v. Cluley, 6 P. F. Smith 270. There the relator was a rival candidate for the office of sheriff in the county of Allegheny, and the object of the proceeding was to impeach the title of the incumbent and establish that of the relator. Here it would seem was a sufficient personal interest in the very subject of the controversy to warrant the procedure. But it was held, that although the relator had received 12,925 votes for the same office, being the next largest in number to the respondent, yet inasmuch as if he succeeded in ousting the respondent he would not be entitled to the office himself, he could not be heard to question the right of the respondent by quo warranto, and the writ was denied. On p. 272, Strong, <!., says: “ This court has construed the words, ■ any person or persons desiring to prosecute the same,’ to mean any person who has an interest to be affected. They do not give a private relator the writ in a case of public right involving no individual grievance.” . . . “ And it is to be observed that the legislature has placed all the five classes of cases enumerated in the act on the same footing in this particular. If a private relator cannot sue out a writ to enforce a forfeiture without having an interest, the statute gives him no greater right when he complains of usurpation of a county or township office. The right of a relator in each class of cases is defined by the same words.”
Of course, if the relator can show title to the office in himself he is entitled to the remedy. But here the relator does not pretend to claim the office for himself, nor that he has any interest in it. He was dismissed from service as a police officer by the respondent as mayor of the city, and apparently he seeks to punish the respondent for this act, by having him removed from his office. It is very clear the writ of quo warranto does not lie for such a person to accomplish such a purpose. It is true, perhaps, that the mayor of a city is not a county or a town ship officer, but he is a public officer elected by the people of the city over which he presides, and the character and functions of his office are of quite as much consequence as those of a poor-director, a road-supervisor, or any other township or county officer. He is certainly not to be regarded merely as the officer of a private corporation.
In addition to the foregoing considerations it has long been *615held that a writ of qno warranto is not a writ of right, and the courts are not bound to issue it except in the exercise of a sound discretion. This was held before the passage of the Act of 1886 as to granting informations in the nature of writs of qno warranto in the case of Commonwealth v. Reigart, 14 S. & R. 216, and since the Act, in the cases of Commonwealth v. Cluley, 6 P. F. S. 270 and Commonwealth v. Jones, 2 Jones 365. In the latter case the considerations which moved the court to refuse the writ were particularly apposite to whose which exist in the present case. They are so well expressed in the opinion of C. J. Gibson, that we sinqily quote his very forcible language.
“ What mischief then has been done in this instance by the choice of an ineligible mayor, if he be so? And who are they that come here to complain of it ? They do not pretend that he does not discharge the duties of the office with integrity and ability ; or that the interests of the corporation are jeoparded by an irregular or improper exercise of his functions. All the corporators but two are satisfied with him. A constituency of a hundred thousand souls are willing* to dispense with a provision in the charter for their benefit. The councils, the chartered guardians of their rights, have not moved ; the corporate functionaries have not moved and the unsuccessful candidate has not moved. Only two corporators demand a scrutiny ; and who are they ? It would be too much to say they are actuated by public spirit, or even by their own interest. They were dismissed from office, not for partisanship, but, as appears in the affidavits, for personal habits that unfitted them, and they could not expect to regain their places should the respondent be ousted. There is but one appetite to which the prosecution can be referred ; and to the gratification of it a court will never lend itself. It would waste its time and the public money, did it interfere for a defect of title so unproductive of consequences.”
It so happens that the facts and considerations here expressed are almost bodily applicable to the present case. The relators themselves aver their dismissal from office as policemen, and the respondent in his affidavit says this wras done for improper performance of their duties. It is perfectly manifest that a mere spirit of personal revenge is the animating cause of the application for the writ; but courts do not administer their functions for the gratification of such motives, and for that reason alone we should feel it our duty to sustain the learned judge of the court below in refusing the writ.
While it is not at all necessary to the determination of the case it is well enough to add that it is extremely doubtful, to say the least, that there is any merit whatever in the application. The respondent did take the customary oath, which was regularly adimnistered to him, as it had been to his predecessors in *616■office. There was certainly no refusal to take the oath prescribed by the constitution-for the officers therein named. The- constitution imposes a penalty of forfeiture of office for refusing to take the oath, but it only names senators, representatives, judicial, state and county officers, as the persons who are required to take it. The act of 1874, which defines the kind of election expenses that may lawfully be paid by candidates for office, does enumerate municipal officers as among those who must take tbe constitutional oath, but it does not impose any penalty of forfeiture of office for a violation of its provisions. On the contrary it does impose a specific penalty of fine and imprisonment for violating the act, and therefore, so far as that law is concerned, no consequence of forfeiture results from a failure to obey its directions. Hence it would seem that the constitutional provision imposing the forfeiture is inapplicable, and the Act of 1874, which includes the respondent within its enumeration, does not impose the penalty sought to be enforced. j
Judgment affirmed. ;